Citation Nr: 0303741	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  02-019 27A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for PPD converter 
(claimed as tuberculosis).

2.  Entitlement to service connection for asthma. 

3.  Entitlement to service connection for an eye disorder, 
claimed as burning eyes.  

4.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1959 to 
December 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.


FINDINGS OF FACT

1.  The veteran had positive PPD (purified protein 
derivative) test and was placed on INH (isoniazid) daily for 
one year while on active duty; however, multiple chest X-rays 
during that time were normal, and there is no diagnosis of 
active tuberculosis recorded in the service medical records.

2.  The positive PPD and the prophylactic INH therapy do not 
constitute evidence of past or present active tuberculosis; 
such was not diagnosed during or within the first three years 
after service, or at any time thereafter.

3.  The preponderance of the competent and probative evidence 
of record is against a finding that the veteran incurred 
asthma as a result of military service, or that such was 
aggravated by service.  

4.  The preponderance of the medical evidence is against a 
finding that the veteran has an eye disorder due to service, 
and refractive error is not a disability for VA compensation 
purposes.

5.  The competent and probative evidence of record indicates 
that the veteran currently has Level I hearing in his right 
ear and Level I hearing in his left ear.


CONCLUSIONS OF LAW

1.  PPD converter, claimed as tuberculosis, was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

2.  Asthma was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

3.  An eye disorder was no incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

4.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85-4.87, Diagnostic 
Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases, which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the statement of the case, supplemental 
statement of the case, and associated correspondence issued 
since the veteran filed his claims, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claims.  The veteran was 
advised that if he adequately identified relevant records 
with names, addresses, and approximate dates of treatment, 
the RO would attempt to obtain evidence on his behalf.

In addition, the veteran was advised of the specific VCAA 
requirements in correspondence dated in September 2001 and 
August 2002.  The RO also advised the veteran of the evidence 
obtained and considered in deciding his claims in the 
statements of the case issued in February and December 2002.  
It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).

II.  Factual background

The service medical records show that, in March 1966 and 
February 1972, the veteran was seen with complaints of 
blurred distance vision.  He was found to have refractive 
error and to be photophobic.  In May 1970, the veteran's PPD 
(purified protein derivative of tuberculin) was positive.  
His chest X-ray was negative.  He was placed on INH therapy 
times one year.  Repeated X-rays of the chest were negative.  
The records are negative for complaints, treatment, or any 
diagnosis of asthma.  He was diagnosed with chronic 
bronchitis.  The records also reflect that he was a 
cigar/cigarette smoker.  The veteran's separation examination 
revealed high frequency hearing loss.  The separation 
examination also revealed a normal clinical evaluation of the 
lungs and chest.  X-rays of the chest were negative.  The 
separation examination contained a notation of a lifelong 
history of asthma.  

Private medical records dated in April 2000 show that the 
veteran was diagnosed with mild, sloping to severe, mid to 
high frequency sensorineural hearing loss, bilaterally, 
slightly poorer for the left ear.  

The veteran was accorded a VA audiology examination in June 
2001.  Testing revealed high frequency sensorineural hearing 
loss, bilaterally.  His speech discrimination in both ears 
was 96 percent.  Average puretone air conduction thresholds 
for the 1000, 2000, 3000, and 4000 hertz frequencies was 41 
in the right ear and 55 in the left ear.

Pure tone thresholds, with air conduction, in decibels, were 
as follows:

HERTZ	1000	2000	3000	4000

RIGHT	15	30	50	70

LEFT		25	40	65	90

The veteran was accorded a VA ophthalmologic examination in 
June 2001.  He reported that his eyes watered and that bright 
light bothered him.  It was noted that the claims file was 
reviewed.  His best-corrected vision was 20/25 right and 
left, respectively.  His intraocular pressures were 16/17 
right and left, respectively.  The external examination was 
negative.  The impression was of no eye pathology.  

III.  Legal Analysis

A.  Service connection for PPD converter (claimed as 
tuberculosis)

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Notwithstanding the lack 
of a diagnosis of a disorder during service, service 
connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
condition was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Presumptive service connection is provided for tuberculosis, 
which becomes manifest to a degree of 10 percent within three 
years from the date of separation from active service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  Pulmonary tuberculosis must be established by 
competent medical evidence and X-ray examination within three 
years of the veteran's service.  38 C.F.R. §§ 3.307(a)(3), 
3.371(a), 3.374(c) (2002).

The veteran asserts that he was diagnosed with tuberculosis 
in service and treated for one year.  A review of the service 
medical records, however, clearly reveals that the veteran 
has confused a positive PPD test result with a diagnosis of 
active tuberculosis.  The only references to tuberculosis in 
service are to the positive PPD and the administration of 
INH.  Follow-up chest X-rays dated from 1970 to 1980 were 
normal, with no evidence of active disease.

With regard to the claimed Positive PPD test results, the 
Board initially notes that a positive PPD test is not itself 
a disability, rather it is a finding on a laboratory 
tuberculin test used in exploring a possible diagnosis of 
tuberculosis; purified protein derivative examination is used 
to test for exposure to Mycobacterium tuberculosis.  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1687, 1756 (28th ed. 
1994).

In Tubianosa v. Derwinski, 3 Vet. App. 181 (1992) the Court 
of Appeals for Veterans Claims held that, pursuant to the 
regulatory provisions of 38 C.F.R. §§ 3.371 and 3.374, VA may 
not grant service connection for pulmonary tuberculosis 
unless a claimant submits VA or service physician diagnoses 
thereof, or submits the diagnoses of a private physician 
supported by clinical, X-ray, or laboratory studies or 
evidence of hospital treatment.  Here, the service records 
show no diagnosis of tuberculosis, and there are no records 
of diagnosis, treatment, positive X-rays, or laboratory 
studies that indicate the veteran had active tuberculosis 
within three years of separation.

The only evidence submitted by the veteran that relates to 
diagnosis of active tuberculosis is his own statement.  As 
noted, pulmonary tuberculosis must be established by 
competent medical evidence and X-ray examination within three 
years of the veteran's service.  38 C.F.R. §§ 3.307(a)(3), 
3.371(a), 3.374(c).  Accordingly, the statements of the 
veteran do not constitute competent evidence establishing the 
existence of active pulmonary tuberculosis during service or 
with the presumptive period.  See generally Tubianosa, supra, 
3 Vet. App. at 183-184.

In summary, the veteran had positive PPD tests and was placed 
on INH therapy for one year while on active duty, but 
multiple chest X-rays during that time were normal, and there 
is no diagnosis of active tuberculosis recorded in the 
service medical records, within 3 years after service, or at 
any time thereafter.

In the absence of diagnosis of active tuberculosis either in 
service, during the initial post-service year, or for many 
years after service, service connection for tuberculosis is 
not warranted.  The preponderance of the evidence is against 
the claim for service connection for tuberculosis.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

B.  Service connection for asthma

As noted above, service connection may be granted for 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  Moreover, the fact that a 
condition or injury occurred in service alone is not enough; 
there must be present disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Also, as noted above, service connection may be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.

The veteran contends that his asthma was aggravated during 
active service.  According to the veteran, during service he 
was constantly breathing stack gas, which aggravated his 
breathing problems.  He asserts that he was not treated 
during service for fear of receiving a medical discharge.  

Having reviewed the complete record, the Board finds that 
there is no competent evidence of record that supports the 
veteran's contention that his claimed asthma was aggravated 
by service.  In fact, there is no evidence of treatment for 
asthma during service.  Although his separation examination 
contains a notation of a lifelong history of asthma, that 
entry is unsubstantiated by the record.  A mere transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
See LeShore v. Brown, 8 Vet App. 406, 409 (1995).  There is 
no post-service evidence of a diagnosis or treatment for 
asthma.  In sum, the record fails to reveal any competent 
medical evidence of a diagnosis or treatment for asthma prior 
to service, during service, or after separation from service.  

While the veteran may sincerely believe that his claimed 
asthma was aggravated by his active service, it is well 
established that, as a layperson, he is not considered 
competent to reach such a conclusion.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  The Board does recognize that the veteran 
may provide competent lay evidence within his own scope of 
knowledge, such as providing a description of symptoms, even 
where he lacks relevant specialized education, training, or 
experience.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R § 3.159(a)(2)).  However, as discussed 
in detail above, the veteran's in-service and post service 
treatment records do not show that he had the claimed 
disorder, and the separation examination refers to the 
disorder by history only.  In any event, in the absence of a 
current diagnosis of asthma, the Board finds that the 
preponderance of the evidence is against establishing service 
connection for that disorder.  

In short, the Board concludes that the preponderance of the 
evidence is against finding that the veteran's claimed asthma 
developed as a result of his service or was aggravated by 
active service.  The benefit sought on appeal must therefore 
be denied.

C.  Service connection for an eye disorder

The veteran contends that he has an eye disorder, which 
developed in and/or due to his active service.  However, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection for an eye 
disorder.  

The medical evidence does not show that the veteran currently 
has an acquired eye disability.  The June 2001 VA examiner 
found no evidence of eye pathology.  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, supra.  Consequently, his contentions cannot 
constitute competent medical evidence; while he is qualified 
to describe his symptomatology, he is not qualified to 
diagnose an underlying medical condition, nor provide a 
competent medical opinion as to the etiology thereof.

Granted, the veteran has problems of visual acuity, as shown 
in service and post service on the June 2001 VA opthalmology 
evaluation, but the evidence indicates that this is due to 
refractive error.  Congenital or developmental defects, such 
as refractive error of the eye, are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c).  As such, the medical evidence does not show that 
the veteran has an acquired eye disability for VA purposes.

In summary, the Board finds that the preponderance of the 
evidence supports the conclusion that the veteran does not 
currently have an eye disorder.  The Court has held that 
service connection may not be granted if a current disability 
does not exist.  See Rabideau, Degmetich, supra.  
Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for an eye disorder must be 
denied.  

D.  Compensable evaluation for bilateral hearing loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Moreover, VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.

The Board observes that the veteran has noted disagreement 
with the assignment of the initial rating of his bilateral 
hearing loss, assigned upon the RO's adjudication of his 
original claim for service connection.  He has properly 
perfected his appeal as to the issue.  Therefore, the 
propriety of the rating, from its effective date in April 
2000 through the point in time when a final resolution of the 
issue has been reached, is currently before the Board.  
Fenderson v. West, 12 Vet App 119 (1999); Grantham v. Brown, 
114 F.3d 1156 (1997).

An examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R. § 4.85(a) (2002).  
According to the Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable (0 percent) to 100 percent, based upon organic 
impairment of hearing acuity.  Evaluation of hearing 
impairment is arrived at by comparison of the results of 
audiometric examination to two tables under 38 C.F.R. § 4.85 
(2002).  Average puretone decibel loss for each ear is 
located on Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  "Puretone 
threshold average," as used in Tables VI and VIa, is the sum 
of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  This average is used in all cases 
(including those under section 4.86) to determine the Roman 
numeral designation for hearing impairment where the axes 
intersect.  The results are then matched between the 
"better" ear and the "poorer" ear on Table VII to produce 
a disability rating under Diagnostic Code (DC) 6100.

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The severity of hearing loss is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, DC 6100.

In applying the criteria used for evaluating hearing loss to 
the findings from the hearing evaluations set forth above, we 
observe that the most recent VA examination report conducted 
in June 2001 revealed an average pure tone threshold of 41 
decibels in the right ear and 55 in the left ear, and a 
speech discrimination ability of 96 in both ears.  This 
corresponds to level I hearing acuity in the right ear, and 
level I hearing acuity in the left ear.  The point of 
intersection on Table VII of the rating schedule for level I 
hearing in the worse ear, and level I hearing in the other 
ear, which is used to arrive at the percentage of disability 
for bilateral hearing loss, reflects that this does not 
warrant a compensable rating.  Accordingly, an increased 
disability rating for bilateral hearing loss is not warranted 
in this case.

In summary, the Board has reviewed all the evidence of 
record, and the objective clinical evidence does not support 
a compensable schedular evaluation for bilateral hearing loss 
at any time since the original claim was filed on April 27, 
2000.  The level of hearing that has been demonstrated on 
objective evaluation is not consistent with a compensable 
schedular evaluation under the regulation.  See Lendenmann, 
supra, 3 Vet. App. at 349.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim for a 
compensable schedular evaluation for bilateral hearing loss.  
The benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for PPD converter (claimed 
as tuberculosis) is denied. 

Entitlement to service connection for asthma is denied. 

Entitlement to service connection for an eye disorder, 
claimed as burning eyes is denied.  

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied. 




		
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

